         Case 1:19-cr-10459-RWZ Document 1806 Filed 04/06/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                              )
UNITED STATES                 )
                              )
v.                            )                     Docket No. 1:19-cr-10459-RWZ
                              )
RAEKWON PARIS                 )
______________________________)


                         MOTION FOR DOWNWARD DEPARTURE
                                 FOR TIME SERVED

        Now comes the defendant, Rae-Kwan Paris, who asks that this Honorable Court grant

 him a downward departure, pursuant to United States Sentencing Guidelines (USSG)

 ¶ 5K2.23, for the time he served in the Bristol House of Corrections in relation to New

 Bedford District Court, Docket No. 1933-CR-000915 (the “New Bedford Case”). The

 government does not object to this motion for downward departure. As grounds therefor he

 states as follows:

   1. Mr. Paris has pled guilty to one count of conspiracy to conduct enterprise affairs
      through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d).

   2. One of the two underlying offenses supporting this plea was conspiracy to possess
      cocaine with intent to distribute. As explained at the change of plea hearing, and in the
      Presentence Investigation Report (PSR), the conduct forming the basis of this activity
      was the subject of Mr. Paris’ earlier conviction, in the New Bedford District Court,
      Docket No. 1933-CR-000915. (Plea Agreement ¶ 4; PSR ¶ 89.)

   3. The government does not object to this motion for a downward departure. (Plea
      Agreement, ¶ 4.)

   4. The Sentencing Guidelines provide an appropriate mechanism for making this
      downward departure. Sentencing Guidelines provision § 5K2.23, provides:

               A downward departure may be appropriate if the defendant (1) has completed
               serving a term of imprisonment; and (2) subsection (b) of § 5G1.3 (Imposition
               of a Sentence on a Defendant Subject to Undischarged Term of Imprisonment
               or Anticipated Term of Imprisonment) would have provided an adjustment had
               that completed term of imprisonment been undischarged at the time of
               sentencing for the instant offense. Any such departure should be fashioned to
               achieve a reasonable punishment for the instant offense.
       Sentencing Guidelines § 5G1.3(b),
        Case 1:19-cr-10459-RWZ           in turn, provides:
                                     Document      1806 Filed 04/06/21 Page 2 of 2

                If . . . and a term of imprisonment resulted from another offense that is relevant
                conduct to the instant offense of conviction under the provisions of subsections
                (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant Conduct), the sentence for the
                instant offense shall be imposed as follows:

                       (1) the court shall adjust the sentence for any period of imprisonment
                           already served on the undischarged term of imprisonment if the
                           court determines that such period of imprisonment will not be
                           credited to the federal sentence by the Bureau of Prisons[.]

       Because Mr. Paris has completed serving a term of imprisonment for conduct that is
       relevant conduct to the instant offense, and, had that sentence been undischarged at the
       time of sentencing, it would have been adjusted per the terms of § 5G1.3(b), he is
       entitled to a downward departure pursuant to § 5K2.23.

   5. The PSR noted that these were circumstances in which “the Court may wish to
      consider” this departure for a sentence outside of the applicable advisory guideline
      range.” (PSR ¶ 138.)

   6. The interests of justice require the granting of this motion.


                                                      Respectfully submitted,

                                                      RAEKWON PARIS
                                                      By his attorney,

                                                      /s/ Inga S. Bernstein
                                                      Inga Bernstein (BBO #627251)
                                                      ZALKIND DUNCAN & BERNSTEIN LLP
                                                      65a Atlantic Avenue
                                                      Boston, MA 02110
                                                      (617) 742-6020

April 6, 2021


                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of this document, filed through the ECF system this day, will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF).

                                                      /s/ Inga S. Bernstein
